Name: 1999/373/EC: Council Decision of 31 May 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  parliament
 Date Published: 1999-06-09

 Avis juridique important|31999D03731999/373/EC: Council Decision of 31 May 1999 appointing a member of the Committee of the Regions Official Journal L 144 , 09/06/1999 P. 0020 - 0020COUNCIL DECISIONof 31 May 1999appointing a member of the Committee of the Regions(1999/373/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the committee has become vacant following the resignation of Mr Christof Zernatto, of which the Council was notified on 19 April 1999;Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr JÃ ¶rg Haider is hereby appointed a member of the Committee of the Regions in place of Mr Christof Zernatto for the remainder of his term of office, which expires on 25 January 2002.Done at Brussels, 31 May 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 28, 4.2.1998, p. 19.